Case 1:19-cv-06139-GBD Document 71 Filed 08/12/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

US VC PARTNERS GP LLC; US VC PARTNERS :
MANAGEMENT, LLC; ISRAELI VC PARTNERS :
LTD.; ISRAELI VC PARTNERS MANAGEMENT, :
LLC; CN ODYSSEY GP LLC; CN

 

MAPANY THING GP LLC; SPARROW CAPITAL : ORDER
HOLDINGS LLC; AUDUBON LOAN FUNDING :
GP LLC; CN PARNTERS LLC; ANDREW : 19 Civ. 6139 (GBD)
INTRATER, :
Plaintiffs,
-against-

THE HONORABLE STEVEN MNUCHIN, in his
Official capacity as the Secretary of the United States :
Department of the Treasury; ANDREA GACKL, in
her official capacity as the Director of the United
States Department of the Treasury’s Office of
foreign Assets,

Defendants.

GEORGE B. DANIELS, District Judge:
This Court shall hear oral argument on Plaintiffs’ motion for return of property,
(ECF No. 34), and Defendants’ motion to dismiss, (ECF No. 35), on August 13, 2020 at 10:30 a.m.

Co-counsel, members of the press, and the public may access the audio feed of the conference by

calling (888) 363-4749 and using Access Code 4523890.

Dated: August 12, 2020
New York, New York
SO ORDERED.

a ’

6s Donal,
RGE/B. DANIELS

UNITED STATES DISTRICT JUDGE

 

 
